       Case 2:20-cv-01144-JAM-DB Document 5 Filed 10/26/20 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IVAN VALDEZ,                                     No. 2:20-cv-1144 JAM DB PS
12                      Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    STATE OF CALIFORNIA, SAN
      JOAQUIN COUNTY,
15

16                      Defendants.
17

18          Plaintiff Ivan Valdez is proceeding in this action pro se. This matter was referred to the

19   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Pending

20   before the court are amended plaintiff’s complaint and motion to proceed in forma pauperis

21   pursuant to 28 U.S.C. § 1915. (ECF Nos. 2 & 3.) Therein, plaintiff complains about “double

22   prosecutions.”

23          The court is required to screen complaints brought by parties proceeding in forma

24   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

25   2000) (en banc). Here, plaintiff’s amended complaint is deficient. Accordingly, for the reasons

26   stated below, the undersigned will recommend that plaintiff’s amended complaint be dismissed

27   without leave to amend.

28   ////
                                                      1
      Case 2:20-cv-01144-JAM-DB Document 5 Filed 10/26/20 Page 2 of 5


 1   I.     Plaintiff’s Application to Proceed In Forma Pauperis
 2          Plaintiff’s in forma pauperis application makes the financial showing required by 28
 3   U.S.C. § 1915(a)(1). However, a determination that a plaintiff qualifies financially for in forma
 4   pauperis status does not complete the inquiry required by the statute. “‘A district court may deny
 5   leave to proceed in forma pauperis at the outset if it appears from the face of the proposed
 6   complaint that the action is frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d
 7   1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th
 8   Cir. 1987)); see also McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th
 9   Cir. 2014) (“the district court did not abuse its discretion by denying McGee’s request to proceed
10   IFP because it appears from the face of the amended complaint that McGee’s action is frivolous
11   or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the
12   District Court to examine any application for leave to proceed in forma pauperis to determine
13   whether the proposed proceeding has merit and if it appears that the proceeding is without merit,
14   the court is bound to deny a motion seeking leave to proceed in forma pauperis.”).
15          Moreover, the court must dismiss an in forma pauperis case at any time if the allegation of
16   poverty is found to be untrue or if it is determined that the action is frivolous or malicious, fails to
17   state a claim on which relief may be granted, or seeks monetary relief against an immune
18   defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an
19   arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v.
20   Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a
21   complaint as frivolous where it is based on an indisputably meritless legal theory or where the
22   factual contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).
23          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to
24   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
25   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as
26   true the material allegations in the complaint and construes the allegations in the light most
27   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.
28   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245
                                                         2
      Case 2:20-cv-01144-JAM-DB Document 5 Filed 10/26/20 Page 3 of 5


 1   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by
 2   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true
 3   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western
 4   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).
 5          The minimum requirements for a civil complaint in federal court are as follows:
 6                  A pleading which sets forth a claim for relief . . . shall contain (1) a
                    short and plain statement of the grounds upon which the court’s
 7                  jurisdiction depends . . . , (2) a short and plain statement of the claim
                    showing that the pleader is entitled to relief, and (3) a demand for
 8                  judgment for the relief the pleader seeks.
 9   Fed. R. Civ. P. 8(a).
10   II.    Plaintiff’s Amended Complaint
11          Here, plaintiff’s amended complaint alleges that in “1998” plaintiff was arrested and
12   eventually “doubled prosecuted.” (Am. Compl. (ECF No. 3) at 4.) Plaintiff made these same
13   allegations in an amended complaint filed on May 20, 2019, in Ivan Valdez v. State of California
14   Courts, No. 2:19-cv-0174 MCE DB PS. That previously filed action was dismissed without leave
15   to amended on February 6, 2020. On May 22, 2020, plaintiff’s appeal to the Ninth Circuit was
16   dismissed as frivolous. Plaintiff commenced this action on June 5, 2020. (ECF No. 1.)
17          “A complaint ‘that merely repeats pending or previously litigated claims’” is subject to
18   dismissal under 28 U.S.C. § 1915(e). Cato v. United States, 70 F.3d 1103, 1105 (9th Cir. 1995)
19   (quoting Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988)). “[A] duplicative action arising
20   from the same series of events and alleging many of the same facts as an earlier suit” may be
21   dismissed as frivolous or malicious under section 1915(e). See Bailey, 846 F.2d at 1021.
22   “Dismissal of the duplicative lawsuit, more so than the issuance of a stay or the enjoinment of
23   proceedings, promotes judicial economy and the ‘comprehensive disposition of litigation.’”
24   Adams v. California Dep’t of Health Servs., 487 F.3d 684, 692 (9th Cir. 2007) (citation omitted),
25   overruled on other grounds by Taylor v. Sturgell, 553 U.S. 880, 904 (2008). To determine
26   whether a claim is duplicative, courts use the test for claim preclusion. Adams, 487 F.3d at 688.
27   “Thus, in assessing whether the second action is duplicative of the first, [courts] examine whether
28   the causes of action and relief sought, as well as the parties or privies to the action, are the same.”
                                                         3
      Case 2:20-cv-01144-JAM-DB Document 5 Filed 10/26/20 Page 4 of 5


 1   Id. at 689 (citations omitted). “Plaintiffs generally have no right to maintain two separate actions
 2   involving the same subject matter at the same time in the same court and against the same
 3   defendant.” Id. at 688 (internal quotation marks and citations omitted).
 4          In this action and the previously filed action plaintiff is asserting the same claims, against
 5   the same defendants, arising out of the same events. This action, therefore, is duplicative of the
 6   previously filed action.
 7   III.   Leave to Amend
 8          For the reasons stated above, plaintiff’s amended complaint should be dismissed. The
 9   undersigned has carefully considered whether plaintiff may further amend the complaint to state a
10   claim upon which relief can be granted. “Valid reasons for denying leave to amend include
11   undue delay, bad faith, prejudice, and futility.” California Architectural Bldg. Prod. v. Franciscan
12   Ceramics, 818 F.2d 1466, 1472 (9th Cir. 1988); see also Klamath-Lake Pharm. Ass’n v. Klamath
13   Med. Serv. Bureau, 701 F.2d 1276, 1293 (9th Cir. 1983) (holding that while leave to amend shall
14   be freely given, the court does not have to allow futile amendments).
15          Here, given the defects noted above, the undersigned finds that granting plaintiff further
16   leave to amend would be futile.
17                                            CONCLUSION
18          Accordingly, for the reasons stated above, IT IS HEREBY RECOMMENDED that:
19          1. Plaintiff’s June 5, 2020 application to proceed in forma pauperis (ECF No. 2) be
20   denied;
21          2. Plaintiff’s June 26, 2020 amended complaint (ECF No. 3) be dismissed without leave
22   to amend; and
23          3. This action be dismissed.
24          These findings and recommendations will be submitted to the United States District Judge
25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within thirty days after
26   being served with these findings and recommendations, plaintiff may file written objections with
27   the court. A document containing objections should be titled “Objections to Magistrate Judge’s
28   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
                                                        4
      Case 2:20-cv-01144-JAM-DB Document 5 Filed 10/26/20 Page 5 of 5


 1   specified time may, under certain circumstances, waive the right to appeal the District Court’s
 2   order. See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   Dated: October 26, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21   DLB:6
     DB/orders/orders.pro se/valdez1144.dism.f&rs
22

23

24

25

26

27

28
                                                      5
